 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
      JOHN M. SANCHEZ,                                  1:18-cv-00966-DAD-SKO (PC)
11
                          Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
12                                                      TO EXTEND TIME TO FILE OBJECTIONS
               v.                                       TO FINDINGS AND RECOMMENDATIONS
13
      BITER, et al.,                                    (Doc. #17)
14
                          Defendants.                   TWENTY-ONE DAY DEADLINE
15

16

17
              Plaintiff is a prisoner proceeding pro se and in forma pauperis in this civil rights action
18
     pursuant to 42 U.S.C. ' 1983. On July 8, 2019, plaintiff filed a motion to extend time to file
19
     objections to the March 11, 2019 findings and recommendations. Good cause having been
20
     presented to the court and GOOD CAUSE APPEARING THEREFOR, IT IS HEREBY
21
     ORDERED that Plaintiff is granted twenty-one (21) days from the date of service of this order in
22
     which to file objections to the March 11, 2019 findings and recommendations.
23

24
     IT IS SO ORDERED.
25

26
     Dated:     July 11, 2019                                        /s/   Sheila K. Oberto             .
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
